Per Curiam. This suit was brought by the appellant against the appellee before a justice of the peace, to recover damages for the negligence and unskillfulness of the appellee, a dressmaker, in manufacturing for the appellant a dress of a certain style, out of material furnished by the appellant, by means whereof said materials were spoiled and rendered of little or no value. In the justice’s court judgment was rendered for the appellant, for $45.25 and costs, but on appeal to the circuit court a trial was had before the court and a jury, resulting in a verdict and judgment for the appellee. The fact that the appellant furnished the materials and employed the appellee to make the dress is conceded, and there seems to be no substantial dispute as to the style of dress agreed upon, and the manner in which it was to be made. The appellant alleges that, when made up and delivered to her, the dress was of a different style from the one ordered, was improperly :made and wholly failed to fit, and that, as the material was cut, it was impossible to so change it or make it over as to make it fit properly. As to these matters there is considerable conflict in the evidence, but after carefully examining the whole record, we are of the opinion that the clear preponderance of the evidence is with the appellant. We, therefore, feel compelled to reverse the judgment so that the cause may be submitted to another jury. The judgment will be reversed and the cause remanded for a new trial. Judgment reversed.